DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: the first distance greater than the second distance as claimed. For example, structural detail of first distance and second distance and their lengths are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities: claim 1 in line 6 recites “the second condenser bundle”; it must be recited as “the second condenser bundle panel”. Claim 1 in line 9 recites “the second condenser bundle”, and “the third condenser bundle”; it must be recited as “the second condenser bundle panel”, and “the third condenser bundle panel”. Claim 1 recites “the first distance greater than the second distance”; it must be recited as “the first distance is greater than the second distance”. Claim 1 in line 11 recites “the first bottom”; it must be recited as “the first bottom end”. Appropriate correction is required.

Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Claims are considered to read over the prior arts of record because the prior arts of record Vouche & Nobel do not disclose or suggest the claimed combination of features including: a mechanical draft modular air cooled condenser comprising: 19the first condenser bundle panel includes a first set of parallel tubes connected perpendicularly to the first condensate header, the second condenser bundle panel includes a second set of parallel tubes connected perpendicularly to the second condensate header, the third condenser bundle panel includes a third set of parallel tubes connected perpendicularly to the third condensate header, and the fourth condenser bundle panel includes a fourth set of parallel tubes connected perpendicularly to the fourth condensate header.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the first bottom and the third bottom end separated by a first distance, the second top end and the third top end separated by a second distance, the first distance greater than the second distance”; there has not been provided a description, neither a table in the specification disclosing the first distance is greater than the second distance as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 3 recites “the second condenser bundle panel”. There is a lack of antecedent basis for the bolded limitation, because, it has not been recited previously.
Claim 1 recites “the first bottom and the third bottom end separated by a first distance, the second top end and the third top end separated by a second distance, the first distance greater than the second distance”. It is not clear how first distance and second distance are measured in order to recognize first distance is greater than second distance. Since the drawings are not scaled, therefore, it is not clear where the reference points of first distance and second distance are taken to be in order to compare the distances. The bolded phrases make the claimed limitations indefinite, because, the specification does not clearly define where reference points of first and second distances are taken to be in order to be able to compare the length of both distances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vouche (Pub. No.: US 20090220334 A1), in view of Nobel (Pub. No.: US 20100263840 A1).

Claim 1: Vouche discloses a mechanical draft modular air cooled condenser (i.e., FIG.1) comprising:
a first condenser bundle panel (i.e., annotated by examiner in FIG.1) having a first top end (i.e., top end is inherent is at the top end of the first condenser bundle panel) and a first bottom end (i.e., bottom end is inherent is at the bottom end of the first condenser bundle panel); 
the second condenser bundle panel (i.e., annotated by examiner in FIG.1) consecutive to the first condenser bundle panel (i.e., annotated by examiner in FIG.1), the second condenser bundle panel having a second top end (i.e., top end is inherent is at the top end of the second condenser bundle panel) and a second bottom end (i.e., bottom end is inherent is at the bottom end of the second condenser bundle panel), 
the first bottom end (i.e., bottom end is inherent is at the bottom end of the first condenser bundle panel) of the first condenser bundle panel (i.e., annotated by examiner in FIG.1) and the second bottom end (i.e., bottom end is inherent is at the bottom end of the second condenser bundle panel) of the second condenser bundle (i.e., annotated by examiner in FIG.1) converging toward each other (based on broadest reasonable interpretation, as shown in FIG.1, first and second bundle panels are angled making both panels tilted, therefore, they are converging toward each other); 
a third condenser bundle panel (i.e., annotated by examiner in FIG.1) consecutive to the second condenser bundle panel (i.e., annotated by examiner in FIG.1), 
the third condenser bundle panel (i.e., annotated by examiner in FIG.1) having a third top end (i.e., top end is inherent is at the top end of the third condenser bundle panel) and a third bottom end (i.e., bottom end is inherent is at the bottom end of the third condenser bundle panel), 
the second top end (i.e., top end is inherent is at the top end of the second condenser bundle panel) of the second condenser bundle (i.e., annotated by examiner in FIG.1) and the third top end (i.e., top end is inherent is at the top end of the third condenser bundle panel) of the third condenser bundle (i.e., annotated by examiner in FIG.1) converging toward each other (based on broadest reasonable interpretation, as shown in FIG.1, second and third bundle panels are angled making both panels tilted, therefore, they are converging toward each other); 
the first bottom (i.e., bottom end is inherent is at the bottom end of the first condenser bundle panel) and the third bottom end (i.e., bottom end is inherent is at the bottom end of the third condenser bundle panel) separated by a first distance (i.e., annotated by examiner in FIG.1), 
the second top end (i.e., top end is inherent is at the top end of the second condenser bundle panel) and the third top end (i.e., top end is inherent is at the top end of the third condenser bundle panel) separated by a second distance (i.e., annotated by examiner in FIG.1), 
the first distance greater than the second distance (i.e., based on broadest reasonable interpretation, first distance is greater than second distance; see annotated FIG.1); 
a fourth condenser bundle panel (i.e., annotated by examiner in FIG.1) consecutive to the third condenser bundle panel (i.e., annotated by examiner in FIG.1), 
the fourth condenser bundle panel having a fourth top end (i.e., top end is inherent is at the top end of the fourth condenser bundle panel) and a fourth bottom end (i.e., bottom end is inherent is at the bottom end of the fourth condenser bundle panel), 
the third bottom end of the third condenser bundle panel and the fourth bottom end of the fourth condenser bundle panel converging toward each other (based on broadest reasonable interpretation, as shown in FIG.1, third and fourth bundle panels are angled making both panels tilted, therefore, they are converging toward each other); and 
a support frame (i.e., 14) that supports the first, second, third, and fourth condenser bundle panels (i.e., annotated by examiner in FIG.1).  

    PNG
    media_image1.png
    558
    690
    media_image1.png
    Greyscale

Vouche discloses the apparatus as claimed in claim 1, but lacks a fan positioned to create a draft to flow over the first condenser bundle panel, over the second condenser bundle panel, over the third condenser bundle panel, and over the fourth condenser bundle panel.
	However, Nobel teaches a fan (30) positioned to create a draft to flow over a first condenser bundle, over a second condenser bundle, over a third condenser bundle, and over a fourth condenser bundle panels (paragraph [14]: “set of bundles of aligned elongated condenser tubes 24 and 26”, to clarify, a plurality of sets of bundles 24 on one side, & a plurality of sets bundles 26 on the other side constructing at least four condenser bundle panels) for the purpose of saving power and electrical energy by providing only one electric motor for the single fan while cooling down the tubes (paragraph 14]) also distributing the air flow evenly over the bundles cooling them at the same rate.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Vouche to include a single fan as a matter of design choice to create a draft to flow over the condenser bundle panels as taught by Nobel, it is known having a single fan only requires one fan motor and by doing so to save power and electrical energy by providing only one electric motor for the single fan while cooling down the tubes, also to distribute the air flow evenly over the bundles in order to cool the bundles at the same rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to a condenser tube bundles.
Zanobini (4513813).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763